            Case: 1:21-cv-00002-MWM Doc #: 1-1 Filed: 01/04/21 Page: 1 of 7 PAGEID #: 7




                         AFTAB PUREVAL
                HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                            ELECTRONICALLY FILED
                         November 30, 2020 01:31 PM
                                AFTAB PUREZTAL
                               Clerk of Courts
                           Hamilton County, Ohio
                            CONFIRMATION 1010277


           JERRELL WILSON                                                       A 2004165
                         Vs.
        SAKS FIFTH AVENUE



       FILING TYPE: INITIAL FILING (IN COUNTY) WITH JURY
                            DElV[AND
                                           PAGES FILED: 6




                                                      EFR200




E-FILED 11/30/2020 01:31 PM / CONFIRMATION 1010277 / A 2004165 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:21-cv-00002-MWM Doc #: 1-1 Filed: 01/04/21 Page: 2 of 7 PAGEID #: 8


                                                                                                N

                                    IN THE COURT OF COMMON PLEAS
                                        HAMILTON COUNTY, OHIO


             JERRELL WILSON,                                   Case No,
             353 W. Fourth Street
             Cincinnati, Ohio 45202                            Judge

                           Plaintiff,                   .
             vs.                                        .

             SAKS FIFTH AVENUE
             c/o Corporation Service Company           .       COMPLAINT AND
             Registered Agent                          .       JURY DEMAND
             50 West Broad St., Suite 1330
             Columbus, Ohio 43215

                           Defendant.


                                                INTRODUCTION

                    1.     This is an action for race discrimination in violation of O.R.C. §

             4112.02 (A) as enforced through O.R.C. § 4112.99; Title VII of the 1964 Civil

             Rights Act, as amended, 42 U.S.C. § 2000e-2; and 42 U.S.C. §1981. Plaintiff

             also asserts sex discrimination in violation of O.R.C. § 4112.02 (A) as enforced

             through O.R.C. § 4112.99, and 42 U.S.C. § 2000e-2, and age discrimination in

             violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.


                                        It. JURISDICTION AND VENUE

                    2.     The court has jurisdiction over this matter pursuant to O.R.C. §

             2305.01. Venue is proper because Defendant does business in Hamilton County,

             Ohio and all acts complained of occurred in Hamilton County.




                                                       1


E-FILED 11/30/2020 01:31 PM / CONFIRMATION 1010277 1 A 2004165 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:21-cv-00002-MWM Doc #: 1-1 Filed: 01/04/21 Page: 3 of 7 PAGEID #: 9




                                                 Ill. PARTIES

                     3.     Plaintiff is a former employee of Defendant.

                     4.     Defendant was Plaintiffs employer during all times relevant to this

              action. Defendant is an employer as defined by O.R.C. § 4112.01 (A)(2); 42

              U.S.C. § 2000e-b; and 29 U.S.C. § 630(a).


                                                  IV. FACTS

                     5.     Plaintiff is an African American male and was employed by

              Defendant from 2002 until January 13, 2020. Plaintiff was a salesperson in the

              Shoe Department at the Saks store located on Fifth Street in Cincinnati, Ohio.

                     6.     Prior to January of 2020, PlaintifPs performance was excellent. He

              had developed a large clientele of customers and he was in no danger of losing

              his job.

                     7.     On about December 21, 2019, Plaintiff accidentally came in contact

              with a 26-year-old white female Associate who also worked in the Shoe

              Department. Plaintiff instinctively put his hands out to avoid running into her. The

              contact occurred in a public area of the store.

                     8.     The female Associate thereafter complained that Plaintiff allegedly      ;

              grabbed and shoved her.

                     9.     On January 2, 2020, Dan Wood, the Assistant Store Manager, and

              the store's Executive Office Manager met with Plaintiff. Wood suspended Plaintiff

              pending an investigation and asked Plaintiff for a statement.

                     10.    Later that day, Plaintiff submitted two statements by email. Plaintiff

              explained that the contact was accidental and that it occurred only to avoid

                                                       E


E-FILED 11/30/2020 01:31 PM / CONFIRMATION 1010277 / A 2004165 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00002-MWM Doc #: 1-1 Filed: 01/04/21 Page: 4 of 7 PAGEID #: 10




              running into the female Associate. PlaintifP raised a question about the female

              Associate's motive for the complaint.

                     11.    On January 13, 2020, Wood terminated Plaintiff. In the dismissal

              letter, Wood stated that Plaintiff "physically grabbed a female Associate on the

              low waist and moved them, on the selling floor." Wood claimed that Plaintiff

              violated   the   company's     Code     of Business      Conduct     which   prohibits

              "unprofessional, inappropriate or unwelcome conduct." Wood also cited the

              Associate Handbook which provides that an Associate must not "engage in

              harassment of any kind."

                     12.    The stated reason for termination is false. Plaintiff did not grab a

              female associate or engage in any inappropriate conduct or harassment. He put

              his hands out only to prevent imminent accidental contact.

                     13.    PlaintifF filed a charge of discrimination with the Equal Employment

              Opportunity Commission (EEOC) on about April 24, 2020. The EEOC issued a

              Notice of Right to Sue on or after September 1, 2020.


                                                    COUNTI.
                                             (Race Discrimination)

                     14.    Plaintiff incorporates Paragraphs 1-13 as if fully restated.

                     15.    Defendant discriminated against Plaintiff because of his race in

              violation of O.R.C. §4112.02(A) as enforced through O.R.C. §4112.99; Title VII of

              the 1964 Civil Rights Act, as amended, 42 U.S.C. § 2000e-2; and 42 U.S.C.

              §1981. Plaintiff was qualified for his position and suffered an adverse action

              when he was terminated. Defendant terminated PlaintifP in favor of a Caucasian


                                                        Ec3


E-FILED 11/30/2020 01:31 PM / CONFIRMATION 1010277 / A 2004165 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00002-MWM Doc #: 1-1 Filed: 01/04/21 Page: 5 of 7 PAGEID #: 11




             employee who made an exaggerated and untrue complaint about her interaction

             with Plaintiff, and similarly-situated non-African American employees who

              engaged in comparable accidental and even intentional touching of another

              employee were not terminated.

                     16.    Further, the stated reason for termination is false and pretextual.

             Plaintiff did not engage in any unprofessional, inappropriate, or unwelcome

              conduct. He simply put his hands out so that he and the Caucasian female

             Associate would not run into each other.


                                                   COUNT ll
                                              (Sex Discrimination)

                     17.    Plaintiff incorporates Paragraphs 1-16 as if fully restated.

                     18.    Defendant discriminated against Plaintiff because of his sex in

             violation of O.R.C. §4112.02(A) as enforced through O.R.C. §4112.99, and in

             violation of 42 U.S.C. § 2000e-2. Plaintiff was qualified for his position and

             suffered an adverse action when he was terminated. Defendant favored the

             female associate who complained about Plaintiff. Similarly situated females who

             engaged in comparable accidental or intentional touching of another employee

             were not fired.

                    19.    Further, as noted above, the stated reason for termination is false

             and pretextual.




                                                        4


E-FILED 11/30/2020 01:31 PM / CONFIRMATION 1010277 / A 2004165 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00002-MWM Doc #: 1-1 Filed: 01/04/21 Page: 6 of 7 PAGEID #: 12




                                                    COUNT 111
                                         (Intersectional Discrimination)

                     20.    Plaintiff incorporates Paragraphs 1-19 as if fully restated.

                     21.    Defendant discriminated against Plaintiff because of his status as an

              African American male in violation of O.R.C. §4112.02(A) as enforced through

              O.R.C. §4112.99. Defendant's conduct also violates 42 U.S.C. § 2000e-2.


                                                   COUNT IV
                                              (Age Discrimiriation)

                     22.    Plaintiff incorporates Paragraphs 1-21 as if fully restated.

                     23.    Defendant discriminated against Plaintiff because of his age in

              violation of 29 U.S.C. § 621. Plaintiff was over 40 years of age at the time of his

              dismissal and was qualified for his position. Plaintiff sufPered an adverse action

              when Defendant terminated his employment in favor of a substantially younger

              employee who made an exaggerated and untrue complaint about her interaction

              with PlaintifP. Further, the stated reason for Plaintiff's termination is pretextual.



                     24.    As a result of Defendant's conduct described above, Piaintiff has

              suffered lost income and benefits and such losses are expected to continue.

             Plaintiff has further suffered emotional distress and mental anxiety.

                     25.    Wherefore, Plaintiff demands the following:

                            a.      reinstatement or front pay in lieu thereof;

                            b.      damages for all lost income and benefits;

                            C.      compensatory damages;

                            d.      punitive damages;

                                                         5


E-FILED 11/30/2020 01:31 PM / CONFIRMATION 1010277 / A 2004165 / COMMON PLEAS DIVISION / IFIJ
     J
                Case: 1:21-cv-00002-MWM Doc #: 1-1 Filed: 01/04/21 Page: 7 of 7 PAGEID #: 13
♦




                               e.      reasonable attorneys fees and costs;

                                f.     prejudgment interest; and

                                g.     all other legal and equitable relief to which he is entitled:.

                        26.    PlaintifP demands a trial by jury an all issues triable by jury.


                                                                     RespectFully submitted,
                                                                                     _..

                                                                     David Torchia (0015962)
                                                                     Tobias, Torchia & Simon
                                                                     302 Mercantile Center
                                                                     120 E. Fourth Street
                                                                     Cincinnati, Ohio 45202
                                                                     (513) 241-8137
                                                                     davet@tktiaw.com
                                                                     Attorney for Plaintiff




                                                             6


    E-FILED 11/30/2020 01:31 PM / CONFIRMATION 1010277 / A 2004165 / COMMON PLEAS DIVISION / IFIJ
